Title: From James Madison to James Monroe, 14 March 1786
From: Madison, James
To: Monroe, James


Dear Sir
Orange March 14th. 1786.
I acknowledged some time since your favor of the 9th. of Feby. inclosing the plot and proposition from young Mr. Scott. I have only now to repeat on that subject that I wish him to place no expectation on one that may divert him from other negociations. If I find that my resources will make it worth while to renew the matter on my part, I will trouble you to obtain further explanations, unless I should determine to make a trip myself. Indeed I should not think of closing any bargain in such a case without either examining the land myself, or making use of the examination of others. My private opinion is that the vacant land in that part of America opens the surest field of speculation of any in the U.S. Its quality is excellent, its communication with the Sea is almost, and in time will be altogether, by water alone. This channel too, as running thro’ our own jurisdiction, is free from the uncertainties incident to the Western navigation, and what removes every doubt of the value of land in that quarter is that land in the same situation and of the same soil, bears now & has long borne a high price. You I suppose have no view of turning any part of your speculations that way. If you had even so far as to meditate a visit to that region, it would have great weight with me. It wd. have decisive weight as to a trip myself. How do you propose to dispose of yourself during the Summer? I have just recd. a few lines from the attorney which inform me that it has been agreed by the meeting of the deputies for a Continental Convention, to propose Annapolis as the place & the first monday in Sepr. for the time of its assembling, and that a circular letter has been dispatched to that effect. What is thought of this measure where you are and what probability is there that it will be generally acceded to by the States? I am far from entertaining sanguine expectations from it, and am sensible that it may be viewed in one objectionable light. Yet on the whole I cannot disapprove of the experiment. Something it is agreed is necessary to be done, towards the commerce at least of the U.S., and if anything can be done, it seem[s] as likely to result from the proposed Convention, and more likely to result f[rom] the present crisis, than from any other mode or time. If nothing can be done we may at least expect a full discovery as to that matter from the experiment, and such a peice of knowledge will be worth the trouble and expence of obtaining it. I have a letter from Mr. Jefferson of the 20th. of Sepr. but he says nothing to me which you have not probably recd. more fully either from your private or public communication with him. I am Dr Sir very sincerely Yr. Affe. friend,
Js. Madison Jr.
